04/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0549


                                      DA 19-0549
                                   _________________

THOMAS FLOWERS,

             Petitioner and Appellant,
      v.
                                                                   ORDER
BOARD OF PERSONNEL APPEALS,
MONTANA DEPARTMENT OF FISH,
WILDLIFE AND PARKS,

             Respondents and Appellees.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable James P. Reynolds, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                    April 1 2020